 

Exhibit 10.1

 

FORM OF CASCADE VOTING AGREEMENT

 

October 23, 2013

 

Home Federal Bancorp, Inc.

500 12th Avenue South

Nampa, Idaho 83651

 

Ladies and Gentlemen:

 

Cascade Bancorp (“Cascade”) and Home Federal Bancorp, Inc. (“Home”) have entered
into an Agreement and Plan of Merger dated as of October 23, 2013 (the
“Agreement”) pursuant to which, among other things, and subject to the terms and
conditions set forth therein, (a) Home will be merged with and into Cascade (the
“Merger”); and (b) the shareholders of Home will receive cash and Cascade common
stock from Cascade as stated in the Agreement.

 

Home has requested, as a condition to its execution and delivery to Cascade of
the Agreement, that selected shareholders of Cascade execute and deliver to Home
a voting agreement (each a “Voting Agreement”).

 

The undersigned, being a shareholder of Cascade, in order to induce Home to
execute and deliver to Cascade the Agreement, and intending to be legally bound,
hereby irrevocably:

 

(a)       Agrees to be present (in person or by proxy) at all meetings of
shareholders of Cascade called to vote for approval of the issuance of Cascade
common stock pursuant to the Agreement so that all shares of common stock of
Cascade over which the undersigned now, or at the time of any such shareholder
meeting, has sole or shared voting power (as set forth on Exhibit A hereto) will
be counted for the purpose of determining the presence of a quorum at such
meetings and to vote, or cause to be voted, all such shares, except shares as to
which the undersigned has ownership or voting control in a fiduciary capacity,
in favor of approval of the issuance of Cascade common stock pursuant to the
Agreement or otherwise in favor of the transactions contemplated thereby
(including any amendments or modifications of the terms thereof approved by the
Board of Directors of Cascade);

 

(b)       Agrees not to sell, transfer or otherwise dispose of any common stock
of Cascade until after the meeting of Cascade shareholders to vote on the
issuance of Cascade common stock pursuant to the Agreement, except for transfers
to charities, charitable trusts, or other charitable organizations under Section
50l(c)(3) of the Internal Revenue Code of 1986, as amended, lineal descendants
or a spouse of the undersigned, or to a trust or other

 



 

 

 

entity for the benefit of one or more of the foregoing persons, provided that
the transferee agrees in writing to be bound by the terms of this Voting
Agreement; and

  

(c)       Represents that the undersigned has the capacity to enter into this
Voting Agreement and that it is a valid and binding obligation enforceable
against the undersigned in accordance with its terms, subject to bankruptcy,
insolvency and other laws affecting creditors’ rights and general equitable
principles.

 

Nothing herein shall impose any obligation on the undersigned to take any action
or omit to take any action in the undersigned’s or any of its affiliates’ or
associates’ capacity as a member of the Board of Directors or as an officer of
Cascade. This Voting Agreement is being entered into by the undersigned solely
in his or her capacity as a shareholder of Cascade.

 

The obligations set forth herein shall terminate concurrently with any
termination of the Agreement; provided, however, that in the event of a
withdrawal or change of recommendation by the Board of Directors (or any
committee thereof) of Cascade with respect to the issuance of Cascade common
stock pursuant to the Agreement or the transactions contemplated thereby (the
“Transaction”), the number of shares of Cascade common stock subject to this
Agreement shall be reduced pro rata with respect to all other shares of Cascade
common stock subject to voting agreements in connection with the Transaction
such that the total number of shares of Cascade common stock that is subject to
voting agreements in connection with the Transaction shall be equal to 40% of
the total number of issued and outstanding shares of Cascade common stock.

 

The undersigned intends to be legally bound hereby.

 

  Sincerely,           By:     Name:  

 



 

 

 

EXHIBIT A

 

Number of shares as to which this Voting Agreement is subject as of the date
hereof because the party hereto has sole or shared voting power and excluding
shares for which the ownership or voting control are held in a fiduciary
capacity:

 

   

 



 

